Citation Nr: 1544025	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2001 to August 2001, and from January 2004 to September 2004.  He also served with the Air Force Reserves until April 2008.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  The RO certified this case as on appeal from a June 2010 rating decision.  Upon further review, the Board determines that the Veteran properly appealed the November 2009 rating decision.  Notice of that decision was sent to the Veteran on November 23, 2009.  In March 2010, well within the one-year appeal period, the Veteran requested that his claim be reopened and subsequently submitted medical and military personnel records to support his claim.  Construed liberally, the Board finds that the Veteran's request to reopen his claim is a notice of disagreement with the November 2009 rating decision.  

The Veteran has referred to his psychiatric claim as service connection for both PTSD and generalized anxiety disorder.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Therefore, the Board has recharacterized the issue of entitlement to service connection for PTSD as two separate claims: (1) entitlement to service connection for PTSD; and (2) entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was scheduled for a hearing before a Veterans Law Judge in July 2015 for which he failed to appear.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2014).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD as that disorder is defined under the applicable diagnostic criteria.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (2015).

The medical evidence of record shows that the Veteran does not have a PTSD diagnosis.  The Veteran was afforded a VA psychiatric examination in September 2013, during which he reported that he had witnessed another man get his arm run over by a truck during service.  He also reported an incident in which his aircraft experienced a malfunction while landing in Kuwait.  The Veteran related that there were alarms going off and flames coming off the wing of the aircraft, and he thought he was going to die.  The examiner opined that while "the reported events were no doubt stressful for [the Veteran], these incidents do not qualify as extreme traumatic stressors sufficient to support a diagnosis of PTSD.  Furthermore [the Veteran] did not endorse a pattern of symptoms characteristic of this disorder.  Overall, the reported symptomatology is not supportive of a diagnosis of PTSD."

The March 2013 VA examiner's opinion is supported by the medical evidence of record, which does not demonstrate a diagnosis of PTSD, and instead shows diagnosis of anxiety disorder, mood disorder and depression.  Although the Veteran's VA medical records show positive PTSD screening tests, those screening tests are insufficient to render a PTSD diagnosis.  See 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a) (2015).

While the Veteran may sincerely believe that he has PTSD, he lacks the medical training and expertise needed to diagnose that mental disorder, and the Board must rely on the competent medical evidence of record.  See Young v. McDonald, 766 F.3d 1348, 1353 (2014); see also Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.")  Consequently, as there is no medical opinion providing a PTSD diagnosis under VA criteria, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD.  Therefore there can be no claim on that basis, and the Veteran's claim for service connection for PTSD must be denied.  Brammer, 3 Vet. App. at 225.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in April 2009, May 2009, March 2010, and April 2010 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with a VA examination in September 2013, and has made no allegations as to the inadequacy of the medical opinion regarding a diagnosis of PTSD.  As such, the Board is entitled to presume the competence of the VA examiner and the adequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case in regard to the claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.





REMAND

The Veteran contends that his current psychiatric condition, namely panic disorder, is related to the panic attacks he experienced in service.  The Board does not dispute that the Veteran had panic attacks while on active duty in Kuwait.  His post-active-duty medical treatment records show that he was diagnosed with generalized anxiety disorder within months of returning from deployment, and that his mental health providers attributed his anxiety to stressors experienced while on active duty.  Notably, a Line of Duty Determination documents that the Veteran was performing duty at the time of onset of symptoms of generalized anxiety disorder.  AF Form 348 "Line of Duty Determination".  A service department finding that an injury occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m) (2015).  Accordingly, the Board does not dispute that the Veteran had an onset of symptoms of generalized anxiety disorder during active duty service.  Therefore the dispositive question in this case is whether there is a causal relationship between the Veteran's currently diagnosed panic disorder and the generalized anxiety disorder experienced in service.

The Board finds the September 2013 VA examination to be inadequate in regard to whether the Veteran's current panic disorder is related to service.  At that examination, the Veteran reported that he began experiencing panic attacks while in Kuwait and they have continued since that time.  He currently has panic attacks 2-3 times per week.  The examiner noted that the Veteran was diagnosed with Acute Life Stress in October 2004, and generalized anxiety disorder with Partner Relational Problems in November 2004.  Ultimately, the examiner opined that "there is no evidence to support these symptoms were related to any traumatic events or any experiences that are unique to the military or combat situation.  As a result, it is less likely as not that the diagnosis of Panic Disorder is secondary to [the Veteran's] military service."

The examiner's opinion is inadequate.  Rather than addressing whether the Veteran's current condition is related to service, the examiner merely opined as to the nature of the Veteran's in-service psychiatric disorder.  Therefore, remand for an addendum VA medical opinion is necessary to assist in determining the etiology of the Veteran's current panic disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the same examiner who conducted the September 2013 VA examination to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current panic disorder is related to the generalized anxiety disorder noted in service.  If that examiner is unavailable, the Veteran should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  Then, readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


